          Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                                   Criminal No. 14-cr-101-JD
                                          Opinion No. 2020 DNH 203
Eric Lord


                                  O R D E R


     Eric Lord moves pursuant to 18 U.S.C. § 3582(c)(1)(A) to

have his sentence reduced to time served based on the combined

effect of his medical conditions and the risks presented by the

COVID-19 pandemic.1      The government objects to relief under

§ 3582(c)(1)(A).      United States Probation and Pretrial Services

has filed a report.



                             Standard of Review

     A defendant may file a motion in court for a reduced

sentence under § 3582(c)(1)(A) in certain circumstances.                 The

defendant must have “fully exhausted all administrative rights

to appeal a failure of the BOP to bring a motion on the

defendant’s behalf” or, thirty days must have passed since the

warden at the defendant’s facility received the defendant’s

request without a response.        Id.   If a defendant has satisfied


     1 After Lord filed a pro se motion, counsel was appointed to
represent him, and counsel filed a supplemental motion.
       Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 2 of 9



the administrative exhaustion requirement, the court may reduce

a term of imprisonment based on a finding that “extraordinary

and compelling reasons warrant such a reduction” and “after

considering the factors provided in [18 U.S.C. §] 3553(a) to the

extent that they are applicable.”       § 3582(c)(1)(A).     The statute

also directs consideration of whether the requested “reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”     § 3582(c)(1)(A).

    The applicable policy statement is United States Sentencing

Guidelines § 1B1.13.    That guidance provides that a defendant’s

term of imprisonment may be reduced if extraordinary and

compelling reasons warrant the reduction or the defendant meets

the age and time-served requirements and the defendant is not “a

danger to the safety of any other person or to the community”

and the reduction is consistent with the policy statement.            See

United States v. Jones, 2020 WL 6205783, at *2 (D. Mass. Oct.

22, 2020).   Application Note 1 to U.S.S.G. § 1B1.13 provides

additional guidance as to when an extraordinary and compelling

reason to reduce a defendant’s sentence may exist.          Those

reasons include medical conditions, age, family circumstances,

and extraordinary and compelling reasons “other than, or in

combination with, the reasons described.”        BOP Program Statement

5050.50 also provides guidance as to when post-sentencing



                                    2
       Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 3 of 9



developments, medical conditions, age, and family circumstances

will support a motion for sentence reduction under §

3582(c)(1)(A).   Program Statement No. 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of

18 U.S.C. §§ 3582 and 4205(g) (Jan. 17, 2019),

www.bop.gov/policy/progstat/5050_050_EN.pdf.



                               Background

    Eric Lord pleaded guilty to bank robbery and was sentenced

to 120 months in prison with three years of supervised release.

Judgment was entered on February 17, 2015.        His anticipated

release date is August 22, 2023.        He is currently serving his

sentence at Federal Correctional Institution – Allenwood (“FCI

Allenwood”) in White Deer, Pennsylvania.

    The robbery for which Lord was convicted occurred on

February 21, 2014, the day after Lord was released on parole

from the New Hampshire State Prison.        Lord entered the TD Bank

in New Ipswich, New Hampshire, and handed a teller a note

demanding $4,000.00 and saying that he had a gun.          Lord was

arrested on February 23.

    Lord has an extensive criminal record with many charges of

theft and burglary.    He also has many parole violations.            He has

a longstanding drug addiction problem.        His criminal history



                                    3
          Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 4 of 9



score was calculated to be 11, and he is a career offender.              The

BOP has assessed Lord to be at the medium risk of recidivism

level.

    Lord is forty-nine years old.           He has type II diabetes,

which is treated with insulin, and he has hypertension, which is

treated with medication.        Despite treatment, Lord’s diabetes is

not well controlled.

    Lord states that he tested positive for COVID-19 on

September 29, 2020.       He was asymptomatic and was surprised by

the test result.      His cellmate was removed, but Lord was not

moved to the Secure Housing Unit as was done with other inmates

who had positive tests.        A new cellmate arrived less than ten

days after the test.       He has not been retested.

    Lord has not received any disciplinary reports while in

prison.     He has completed a drug treatment program.          He has also

participated in classes in prison.

    Lord represents that because of the COVID-19 pandemic, he

is experiencing changed conditions of confinement that were not

anticipated by the court when he was sentenced.            He states that

he has a heighted fear of infection, has been unable to exercise

or eat a healthy diet, has been unable to have contact with his

family, has limited interactions with other inmates, and cannot

participate in work programs or rehabilitation.



                                       4
         Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 5 of 9



    The probation officer also reviewed Lord’s proposed plan if

he were released.     He proposes to live with his father, David

Lord, in Greenville, New Hampshire.         The probation officer

reports that in the presentence investigation interview Lord

said that his father abused him during his childhood and that he

was hospitalized on multiple occasions because of physical

injuries due to abuse.      The probation officer talked with David

Lord and confirmed that he agreed to have his son live at his

house.   Counsel on Lord’s behalf states that Lord has had

communication with a possible employer, who is a former inmate,

if he were released.



                                 Discussion

    In support of his motion for a reduction in his sentence,

Lord contends that his health conditions in combination with the

COVID-19 pandemic provide an extraordinary and compelling reason

to reduce his sentence.       He also argues that the sentencing

factors under § 3553(a) support a reduction of his sentence.

The government does not dispute that Lord has raised an

extraordinary and compelling reason for sentence reduction but

contends that the sentencing factors preclude that result.




                                      5
          Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 6 of 9



A.   Administrative Exhaustion; Extraordinary and Compelling
     Reason

      The government does not dispute that Lord’s medical

conditions could cause an increased risk of serious illness or

death if he were to contract COVID-19, which provides an

extraordinary and compelling reason in support of his motion.2

The government also does not dispute that Lord has exhausted

administrative remedies.        Therefore, those matters need not be

addressed further.



B.   Sentencing Factors under § 3553(a)

      Section 3553(a) states that the “court shall impose a

sentence sufficient, but not greater than necessary, to comply

with the purposes” provided in § 3553(a)(2), and lists factors

for determining an appropriate sentence.           The first two factors

are particularly pertinent for purposes of this motion.3             The

first factor directs the sentencing court to consider “the




      2The government acknowledges Lord’s positive COVID-19 test
in September and states that the test result and his diabetes
put him at high risk for serious illness. Doc. no. 26, at 1,
n.3.

      3The third factor directs consideration of “the kinds of
sentences available;” the fourth and fifth factors focus on the
Sentencing Guidelines; the sixth factor addresses “the need to
avoid unwarranted sentence disparities;” and the seventh factor
directs courts to consider the defendant’s restitution
obligations.

                                       6
       Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 7 of 9



nature and circumstances of the offense and the history and

characteristics of the defendant.”       § 3553(a)(1).     The second

factor focuses on the purposes of sentencing, including:

the need for the sentence imposed—

    (A) to reflect the seriousness of the offense, to
    promote respect for the law, and to provide just
    punishment for the offense;
    (B) to afford adequate deterrence to criminal conduct;
    (C) to protect the public from further crimes of the
    defendant; and
    (D) to provide the defendant with needed educational
    or vocational training, medical care, or other
    correctional treatment in the most effective manner.

§ 3553(a)(2).

    The court considered the § 3553(a) factors when Lord was

sentenced to 120 months in prison, which was an appropriate

sentence for his serious crimes and in light of his extensive

criminal history.   While Lord has shown risks associated with

the COVID-19 pandemic, which is an intervening change in the

circumstances related to sentencing, he has not shown that the

sentencing factors support a reduction in his sentence.           Lord’s

crime of conviction, committed one day after he was released

from prison, combined with his criminal record, including his

repeated parole violations, weigh heavily against a reduction in

his sentence.   The risk of recidivism is considered by the court

to be a significant aggravating factor.




                                    7
       Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 8 of 9



    Lord also argues that changes in the conditions of his

confinement in response to the pandemic support a reduction in

his sentence.   Although a few courts have considered the

conditions of an inmate’s confinement in deciding motions under

§ 3582(c)(1)(A), the particular circumstances that existed in

those cases do not apply here.      In United States v. Macfarlane,

438 F. Supp. 3d 125, 127 (D. Mass. 2020), the court reduced a

six-month sentence to time served based on crediting two weeks

of solitary quarantine time as two months of prison time.             In

United States v. Indarte, 2020 WL 6060299, at *4 (W.D. Ind. Oct.

14, 2020), the inmate was elderly and had only eight months left

to serve on his sentence.

    The conditions of confinement that Lord describes are not

unique to him and instead have been imposed generally for the

safety of inmates and staff because of the pandemic.          In

contrast to the cited cases, Lord has a lengthy sentence and has

served only slightly more than half of his time.         Therefore,

Lord’s conditions of confinement do not support a reduction in

his 120-month sentence.




                                    8
       Case 1:14-cr-00101-JD Document 29 Filed 11/23/20 Page 9 of 9




                               Conclusion

    For the foregoing reasons, the defendant’s motion for

reduction of his sentence (document no. 23) and the supplemental

motion (document no. 25) are denied.

    SO ORDERED.



                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge
November 23, 2020

cc: Counsel of record.




                                    9
